COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


REYNOLDS METALS COMPANY AND
 PACIFIC EMPLOYERS INSURANCE COMPANY
                                              MEMORANDUM OPINION*
v.   Record No. 0800-00-2                          PER CURIAM
                                                AUGUST 22, 2000
PATRICIA MARCHELE CHOWNING


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Patricia C. Arrighi; Taylor & Walker, P.C.,
             on brief), for appellants.

             No brief for appellee.


     Reynolds Metals Company and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Patricia Marchele

Chowning's therapeutic whirlpool tub qualified as reasonable and

necessary medical treatment pursuant to Code § 65.2-603(A)(1).

Upon reviewing the record and opening brief, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     See Rule 5A:27.

     In accord with well-established principles, factual

findings made by the commission will be upheld on appeal if

supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
"In determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."    Wagner Enters., Inc. v. Brooks, 12 Va. App.

890, 894, 407 S.E.2d 32, 35 (1991).

       On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      So

viewed, the evidence proved that Chowning sustained a

compensable crush injury to her left hand and has been diagnosed

as suffering from reflex sympathetic dystrophy.    Chowning

testified that she continues to experience "swelling, pain,

tingling, burning, numbness all at the same time . . . from

[her] fingertips all the way up to [her] [left] shoulder and to

[her] neck and now . . . into [her] legs."

       In December 1997, Dr. Keith Glowacki, Chowning's treating

physician, referred her to Dr. William Smith, a pain specialist,

for stellate ganglion block injections.    During the course of

these treatments, Chowning has received approximately forty-five

stellate ganglion blocks.   On April 16, 1998, Dr. Smith provided

Chowning with a written prescription for a "[h]ot tub spa -- one

that she will be able to soak entire [left] arm, shoulder & neck

in."

       Dr. Smith reported that "heat helps [Chowning's] hand and

arm a great deal."   Dr. Smith acknowledged that Chowning had

                                 - 2 -
"requested that [he] support her efforts to obtain a whirlpool

tub which can deliver warmth to her upper extremity" and that he

"fel[t] that [the whirlpool tub] could certainly help her."    Dr.

Smith noted that "the hot tub . . . will deliver warmth to her

hand and arm which I think will probably help her symptoms as

well."   He further noted that a therapeutic spa "warms the

extremity, which can be very cold with this illness," and that

"there is sound physiological evidence that [the therapeutic

spa] can have the potential of helping [Chowning's] condition."

     Chowning testified that in April 1998 she sent Dr. Smith's

prescription for the whirlpool tub to employer's claims

adjuster, Glenn Parker.   Chowning also testified that she

telephoned Parker at that time and asked if she could purchase a

hot tub.    Parker admitted that he knew that Chowning wanted a

hot tub but testified that he first received the prescription in

April 1999 when Chowning filed her claim for reimbursement.

Parker testified that he offered Chowning a health club

membership in June 1998, which gave her access to a hot tub.

     Chowning testified that the health club hot tub was not

adequate.   She stopped using it because it was not deep enough,

it contained chlorine which bothered her, it was not available

to her at night when her pain was at its worst, and it was a

forty-five minute drive from her home.   Chowning testified that

after her home hot tub was installed in July 1998, she had used



                                - 3 -
it daily, and frequently late at night, to significantly relieve

pain.

        Code § 65.2-603(A)(1) provides, in pertinent part, as

follows:

             [U]pon determination by the treating
             physician and the Commission that the same
             is medically necessary, the Commission may
             require that the employer furnish and
             maintain wheelchairs, bedside lifts,
             adjustable beds, and modification of the
             employee's principal home consisting of
             ramps, handrails, or any appliances
             prescribed by the treating physician.

(Emphasis added.)

        The commission ruled that the therapeutic whirlpool tub was

medically reasonable and necessary and found as follows:

                  The Deputy Commissioner found that
             [Chowning] credibly testified that her pain
             is worse at night, and that she finds
             significant pain relief by using the hot tub
             at all hours of the night. With the home
             hot tub, she can take advantage of the
             hydrotherapy at the first sign of increasing
             pain. The health club, on the other hand,
             closes at 10 p.m. so it is inaccessible
             during [Chowning's] late night bouts of
             pain. Furthermore, . . . [Chowning] has to
             travel 45 minutes one way to get to the
             health club. Additionally, the hot tub at
             the health club does not allow her to soak
             her entire neck like the home spa permits.
             Dr. Smith prescribed a hot tub in which
             [Chowning] could soak her entire arm, neck,
             and shoulders. The home hot tub, unlike the
             health spa, permits this. We conclude that
             the home hot tub is "the best method" of
             providing [Chowning] with pain relief. A
             health club membership is not equivalent to
             this therapy given its limited hours of
             operation during [Chowning's] severest pain


                                 - 4 -
          and its considerable distance from [her]
          home.

          . . . [Chowning] was not required to obtain
          pre-authorization from the carrier to obtain
          the health spa. . . . [I]f the evidence
          showed that her purchase was not reasonable
          or necessary or that the cost was excessive,
          she acts at her peril and bears the cost
          herself. She is not, however, required to
          seek and obtain pre-authorization before
          purchasing the equipment.

(Footnote omitted.)

     Dr. Smith's records and opinions, coupled with Chowning's

testimony, constitute credible evidence to support the

commission's findings that Dr. Smith prescribed the home

therapeutic whirlpool tub and that it constituted reasonable and

necessary medical treatment of Chowning's work-related injury.

As fact finder, the commission was entitled to accept as

credible Chowning's testimony describing her pain and the relief

from pain the hot tub provided.   Those credibility

determinations are within the fact finder's exclusive purview.

See Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381,

363 S.E.2d 433, 437 (1987).

     Because the commission's findings are supported by credible

evidence, they are binding and conclusive on appeal.     See James,

8 Va. App. at 515, 382 S.E.2d at 488.   Furthermore, the

commission correctly found that there is no support for

employer's argument that Chowning was required to obtain

authorization from employer before purchasing the hot tub.


                              - 5 -
For these reasons, we affirm the commission's decision.

                                             Affirmed.




                         - 6 -